DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed under the Republic of Singapore on 09/21/2020. It is noted, however, that applicant has not filed a certified copy of the SG30202008472Y application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. 

Applicants should submit the certified copy of the original foreign application filing, Republic of Singapore Application No. SG30202008472Y. Note that electronic copies of this document are not accepted unless they are retrieved through the priority document exchange (PDX). It is noted that the applicant’s application data sheet (ADS) has also not been submitted. Applicants should submit an ADS as well as a request for a corrected filing receipt which should include the WIPO DAS retrieval code if known, and the proper country code.

Claim Rejection – 35 USC § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not
described in such full, clear, concise and exact terms as to enable any person skilled in the art
to make and use the same, and fails to particularly point out and distinctly claim the subject
matter which the inventors regard as the invention.

The claim is indefinite and nonenabling due to the unclear scope and appearance of the claimed design. 

Several elements of the images appear dark with indistinguishable details, making it impossible to understand the claim details. See annotated examples below.

    PNG
    media_image1.png
    798
    1091
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    927
    777
    media_image2.png
    Greyscale

There is in inconsistency in the appearance of the front flap between views. In reproductions 1.1, 1.3, and 1.7, this feature is clearly visible. But in reproductions 1.2, 1.4, and 1.6, these features are either partially missing, completely missing, or illegible. See annotated reproductions below.

    PNG
    media_image3.png
    1692
    1627
    media_image3.png
    Greyscale

Due to these ambiguities in the disclosure, the scope of protection sought by the claim
cannot be determined and therefore the claim fails to particularly point out and distinctly
claim the subject matter that applicants regard as the invention and enable a designer
of ordinary skill to reproduce the shape and appearance of the claimed design.

To resolve the refusal applicant may want to consider: 

Without adding new matter, consider amending the reproductions for consistency between views, as well as adjusting the brightness of the reproductions so that lines are clear and crisp, with no drawing lines missing.  

Alternatively, applicant may want to consider changing features to broken lines that cannot be clearly understood without adding new matter and fail to meet the written description requirement under 35 U.S.C. 112(a). 

The examiner notes that if applicant does decide to change any features to broken lines an additional statement should be added to the current broken line statement that states something similar to the following: --All broken lines depict portions of the apparatus and installation for medical or laboratory diagnosis that form no part of the claimed design.--

If applicants choose to amend the drawings and/or specification, the amendment must meet the
written description requirement of 35 U.S.C. 112(a). It must be apparent that applicants
were in possession of the amended design at the time of original filing. A response is
required in reply to the Office action to avoid abandonment of the application.

Conclusion
The claimed design is rejected under 35 U.S.C. § 112(a) and (b), as set forth above. 
The references not relied upon are cited as cumulative prior art. 

Hague - Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).




Notes on Correspondence

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant's representative if the representative is not registered to practice before the USPTO. Appointment as applicant's representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the US PTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or In-Person Interviews
A telephonic or in-person interview may only be conducted with an attorney or agent registered to practice before the USPTO ("registered practitioner'') or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 
The registered practitioner may either be of record or not of record. To become "of record", a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 "Power of Attorney to Prosecute Applications Before the USPTO", available at https ://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an "Applicant Initiated Interview Request Form" (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see "When Responding to Official USPTO Correspondence" below. 
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at 
maheen.khurshid@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner's work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form 
PTO/SB/439 "Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications" may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see "When Responding to Official USPTO Correspondence" below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following: 
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by: 
1). Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and­resources 
2). Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450 
3). Facsimile to the USPTO's Official Fax Number (571-273-8300) 
or 
4). Hand-carry to USPTO's Alexandria, Virginia Customer Service Window 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maheen Khurshid whose telephone number is (571)272-9646. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lilyana Bekic can be reached on 571-272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.K./Examiner, Art Unit 2921


/WENDY L ARMINIO/Primary Examiner, Art Unit 2921